DETAILED ACTION
Pending Claims
Claims 5, 7, and 9-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2021 has been entered.
 
Response to Amendment
The objection to claim 8 has been rendered moot by the cancellation of this claim.
The objection to claims 5, 7, and 9-15 has been overcome by amendment. 
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been rendered moot by the cancellation of this claim.
The rejection of claims 5, 7, and 9-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome by amendment.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been rendered moot by the cancellation of this claim.
The rejection of claims 5, 7, and 9-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has rendered moot by the cancellation of this claim.
The rejection of claims 5, 7, and 9-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been overcome by amendment.
The rejection of claim 8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuko et al. (US 2010/0178501 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 5, 7, and 9-13 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuko et al. (US 2010/0178501 A1) has been overcome by amendment.
The rejection of claim 8 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuko et al. (US 2010/0178501 A1) has been rendered moot by the cancellation of this claim.
The rejection of claims 5, 7, and 9-13 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masuko et al. (US 2010/0178501 A1) has been overcome by amendment.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Masuko et al. (US 2010/0178501 A1) has been overcome by amendment.
The rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Masuko et al. (US 2010/0178501 A1) in view of Goswami et al. (US Pat. No. 4,652,398) has been overcome by amendment.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heilman (US Pat. No. 3,890,282).
Claims 5, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heilman (US Pat. No. 3,890,282).
Regarding claims 5, 7, and 10-13, Heilman discloses: (5) a sheet (Abstract; column 2, lines 34-66; column 9, lines 40-60), comprising: a semi-cured, further curable thermosetting composition layer (column 1, lines 1-21), comprising 
(a) a thermosetting compound comprising a (meth)acrylate compound (Abstract; column 1, lines 1-21; column 7, lines 21-65),
(b) a thermal polymerization initiator (Abstract; column 1, lines 1-21; column 4, lines 16-23), and
(c) a thermoplastic resin (Abstract; column 1, lines 1-21; column 5, line 20 through column 7, line 20);
(7) wherein the composition layer has an average thickness of 20 m or more (column 4, lines 8-15; column 11, lines 21-25; column 12, lines 5-10);
(10) further comprising one or more elements selected from the group consisting of a curing agent, an inorganic filler, a curing accelerator, and a solvent (column 9, line 40 through column 10, line 22);
(11) wherein the (meth)acrylate compound is selected from the group consisting of erythritol-type poly (meth)acrylate compounds, glycidyl ether-type (meth)acrylate compounds, bisphenol A-type di(meth)acrylate compounds, cyclodecane-type di(meth)acrylate compounds, methylol-type (meth)acrylate compounds, dioxane-type di(meth)acrylate compounds, bisphenol F-type (meth)acrylate compounds, dimethylol-type (meth)acrylate compounds, isocyanuric acid-type di(meth)acrylate compounds, and trimethylol-type tri(meth)acrylate compounds (Abstract; column 1, lines 1-21; column 7, lines 21-26); 
(12) wherein the (meth)acrylate compound is selected from the group consisting of trimethylol-type tri(meth)acrylate compounds, isocyanuric acid-type di(meth)acrylate compounds, bisphenol F-type (meth)acrylate compounds, cyclodecane-type di(meth)acrylate compounds, and glycidyl ether-type (meth)acrylate compounds (Abstract; column 1, lines 1-21; column 7, lines 21-26); and
(13) wherein the thermoplastic resin is selected from the group consisting of acrylic resins, styrene resins, butadiene resins, imide resins, and amide resins (column 5, line 46 through column 6, line 12).
Heilman fails to explicitly disclose a: (5) a buffer sheet.  However, the recitation “buffer” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the sheet, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The sheet of Heilman appears to be inherently capable of performing this intended use because: the sheet of Heilman satisfies all of the material/chemical limitations of the claimed invention.  At the very least, the sheet of Heilman appears to be obviously capable of performing this intended use because: the sheet of Heilman satisfies all of the material/chemical limitations of the claimed invention.
Regarding claim 9, the teachings of Heilman are as set forth above and incorporated herein.  He fails to explicitly disclose: (9) wherein the thermosetting composition further comprises an epoxy resin.  However, this “epoxy resin” would have been simultaneously satisfied by any unreacted glycidyl methacrylate compound present.  Alternatively, this “epoxy resin” would have been satisfied by the polymerization product of the glycidyl methacrylate compound.

Claim Rejections - 35 USC § 103
Claims 5, 7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al. (US Pat. No. 4,652,398).
Regarding claims 5, 7, and 9-14, Goswami et al. disclose: (5) a sheet (Abstract; Examples 1-5 in column 6, line 25 through column 8, line 68: see “tacky film”), comprising: a semi-cured, further curable thermosetting composition layer (column 6, lines 48-52 (Example 1 in column 6, lines 25-59); see also Examples 2-5 in column 6, line 60 through column 8, line 68), comprising 
(a) a thermosetting compound (Examples 1-5: see “2,2’-diallyl bisphenol A”; see also column 3, line 36 through column 4, line 55),
(b) a thermal polymerization initiator (Examples 2-5: see “t-butyl peroxybenzoate”, “Di-t-butyl peroxide”; see also column 4, line 56 through column 5, line 32), and
(c) a thermoplastic resin (Examples 1-5: see “soluble polyimide resin”; see also column 2, line 59 through column 3, line 19);
(7) wherein the composition layer has an average thickness of 20 m or more (column 6, lines 48-52: 1 mil converts to 25.4 m (Example 1 in column 6, lines 25-59); see also Examples 2-5 in column 6, line 60 through column 8, line 68);
(9) wherein the thermosetting composition further comprises an epoxy resin (Examples 1-5: see “phenyl glycidyl ether”, “phenol epoxy novolac resin”; see also column 2, lines 10-58; column 3, lines 20-35);
(10) further comprising one or more elements selected from the group consisting of a curing agent, an inorganic filler, a curing accelerator, and a solvent (Examples 1-5 in column 6, line 25 through column 8, line 68); and
(13) wherein the thermoplastic resin is selected from the group consisting of acrylic resins, styrene resins, butadiene resins, imide resins, and amide resins (Examples 1-5: see “soluble polyimide resin”; see also column 2, line 59 through column 3, line 19).
The exemplary embodiments of Goswami et al. are formulated with 2,2’-diallyl bisphenol A.  Accordingly, the exemplary embodiments of Goswami et al. fail to disclose: (5) (a) a thermosetting compound comprising a (meth)acrylate compound; (11) wherein the (12) wherein the (meth)acrylate compound is selected from the group consisting of trimethylol-type tri(meth)acrylate compounds, isocyanuric acid-type di(meth)acrylate compounds, bisphenol F-type (meth)acrylate compounds, cyclodecane-type di(meth)acrylate compounds, and glycidyl ether-type (meth)acrylate compounds; and (14) wherein the thermosetting compound comprises trimethylolpropane triacrylate.  However, the general teachings of Goswami et al. contemplate the use of additional and optional crosslinking agents (see column 4, lines 24-66).  These crosslinking agents include di(meth)acrylates and tri(meth)acrylates of glycols, such as trimethylolpropane (see column 4, lines 43-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments of Goswami et al. with the instantly claimed (meth)acrylate compounds because: (a) the general teachings of Goswami et al. contemplate the use of additional and optional crosslinking agents; and (b) these crosslinking agents include di(meth)acrylates and tri(meth)acrylates of glycols, such as trimethylolpropane.
Lastly, Goswami et al. fails to explicitly disclose a: (5) a buffer sheet.  However, the recitation “buffer” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the sheet, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The sheet of Goswami et al. appears to be obviously capable of performing this intended use because: the sheet of Goswami et al. satisfies all of the material/chemical limitations of the claimed invention.
Regarding claim 15, the teachings of Goswami et al. are as set forth above and incorporated herein.  The exemplary embodiments of Goswami et al. are formulated with t-butyl peroxybenzoate (see Example 2) and di-t-butyl peroxide (see Examples 3-5).  Accordingly, the exemplary embodiments fail to disclose: (15) further comprising the thermal polymerization initiator 1,1-bis(t-butylperoxy)cyclohexane.  However, the general teachings of Goswami et al. demonstrate that 1,1-bis(t-butylperoxy)cyclohexane is also recognized as a suitable peroxide catalyst for this formulation (see column 5, lines 13-21).  In light of this, it has been found that combining or substituting equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition/sheet of Goswami et al. with 1,1-bis(t-butylperoxy)cyclohexane because: (a) the exemplary embodiments of Goswami et al. are formulated with t-butyl peroxybenzoate and di-t-butyl peroxide; (b) the general teachings of Goswami et al. demonstrate that 1,1-bis(t-butylperoxy)cyclohexane is also prima facie obvious.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 19, 2021